Order entered January 11, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01079-CR
                                     No. 05-12-01080-CR

                            KEITH BRONSHA PAUL, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-41122-Y, F10-42448-Y

                                          ORDER
          The Court GRANTS appellant’s January 9, 2013 motion to supplement the reporter’s

record.

          We ORDER court reporter Sharon Hazlewood to file a supplemental record, within

FIFTEEN DAYS from the date of this order, that contains the pretrial hearing on a motion to

suppress.

          We ORDER appellant to file his brief within FORTY-FIVE DAYS from the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE